OPINION — AG — ** CONFLICT OF INTEREST — SCHOOL BOARD MEMBER ** (1) A MEMBER OF A BOARD OF EDUCATION WHO IS A DISTRIBUTOR OF BUTANE, PROPANE, GASOLINE AND OILS, AND WHO RECEIVES HIS COMPENSATION ON A COMMISSION BASIS FROM THE SALE OF SAID PRODUCTS, `CANNOT' LEGALLY SELL SUCH PRODUCTS TO THE SCHOOL DISTRICT HE SERVES AS A MEMBER OF THE BOARD OF EDUCATION. (2) A BOARD OF EDUCATION `CAN' LEGALLY BUY ELECTRICITY FROM A PUBLIC UTILITY HAVING A SALARIED EMPLOYEE WHO IS A MEMBER OF SUCH BOARD, IF THE PUBLIC UTILITY IS THE ONLY COMPANY SELLING ELECTRICITY IN SUCH DISTRICT. (SCHOOL BOARD, PUBLIC UTILITY) CITE: 62 O.S. 371 [62-371] (CONTRACT WITH INTERESTED PARTIES), 70 O.S. 4-29 [70-4-29], OPINION NO. APRIL 12, 1940 — DEPT OF EDUCATION, OPINION NO. JULY 30, 1949 — DEPT OF EDUCATION (J. H. JOHNSON)